DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
3.	Applicant’s amendment to the claims filed on 04/28/2022 in response to the Final Rejection mailed on 02/08/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claim 15 and 21 are cancelled.
5.	New claims 22-35 are added.
6.	Claims 1-2, 4-6, 8-14, 16-20 and 22-35 are pending.
7.	Claims 17-19 are currently withdrawn pursuant to 37 CFR 1.142(b).
8.	Applicant’s remarks filed on 04/28/2022 in response to the Final Rejection mailed on 02/08/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Election/Restrictions
9.	New claims 24-35 are drawn to species of alpha amylases that were not elected in the response filed on 06/22/2021 to the restriction requirement mailed on 05/03/2021.  Applicants’ on 06/22/2021 elected the species of SEQ ID NO:  1 for examination on the merits.  As stated in the restriction requirement mailed on 05/03/2021, upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all of the limitations of an allowable generic claim as provided by 37 CFR 1.141.  
As such, claims 24-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 17-19 and 24-35 stand withdrawn pursuant to 37 CFR 1.142(b).
Claims 1-2, 4-6, 8-14, 16, 20 and 22-23 are pending and examined on the merits.
Withdrawn Claim Rejections - 35 USC § 112(b), or Second Paragraph
10.	The rejection of claims 15 and 21 under under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicants’ amendment to the claims to cancel claims 15 and 21.
Withdrawn Claim Rejections - 35 USC § 102
11.	The rejection of claims 1-2, 4, 8-9, 11-16 and 20-21 under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Cuevas et al. (US Patent Application Publication 2009/0314286, 12/24/2009 with priority to 06/06/2008; cited on IDS filed on 12/16/2019) is withdrawn in view of applicants’ amendment to the claims to cancel claims 15 and 21 and in favor of the new rejection set forth below, which is necessitated upon further consideration of appliants’ remarks and to further clarify the examiners’ position.
Withdrawn Claim Rejections - 35 USC § 103
12.	The rejection of claim 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cuevas et al. (US Patent Application Publication 2009/0314286, 12/24/2009 with priority to 06/06/2008; cited on IDS filed on 12/16/2019) in view of Power et al. (US Patent Application Publication 2009/0117642 A1, 05/07/2009; cited on IDS filed on 12/16/2019) is withdrawn for the reasons set forth above under 35 U.S.C. 102 regarding Cuevas et al.
Claim Rejections - 35 USC § 102/103
13.	Claim(s) 1-2, 4, 8-9, 11-14, 16, 20, and 22-23 is/are rejected under pre-AIA  35 U.S.C. 102 (a) and (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Cuevas et al. (US Patent Application Publication 2009/0314286, 12/24/2009 with priority to 06/06/2008; cited on IDS filed on 12/16/2019).  This new grounds of rejection is necessitated upon further consideration of applicants’ remarks and to further clarify the examiners’ position.
14.	Claims 1-2, 4, 8-9, 11-14, 20, and 22-23 are drawn in relevant part to an isolated variant alpha-amylase, comprising an amino acid sequence having at least 90% and less than 100% sequence identity to the mature polypeptide of the amino acid sequence of SEQ ID NO:  1, 2, 3, 4, 5, 6, and/or 7, wherein said variant comprises a set of substitutions at positions corresponding to positions 242, 254, and 284 of the amino acid sequence of SEQ ID NO:  1 and further comprises a substitution at three or more positions corresponding to positions 59, 89, 91, 96, 108, 112, 129, 157, 165, 166, 168, 171, 177, 179, 180, 181, 184, 208, 220, 224, 269, 270, 274, 276, 281, 416, and 427 of the amino acid sequence of SEQ ID NO:  1, 2, 3, 4, 5, 6, and/or 7 wherein the variant has alpha-amylase activity.
	Claim 16 is drawn to a detergent composition comprising a variant of claim 1 and a surfactant.
15.	With respect to claims 1, 22, and 23, Cuevas et al. teach compositions comprising variants of a parent Geobacillus stearothermophilus alpha amylase that have alpha amylase that shares 100% sequence identity to the mature polypeptide of SEQ ID NO:  1 [see alignment attached as APPENDIX A; Abstract] with substitutions at positions corresponding to positions 242 [see paragraphs 0010 and 0022], 254 [see paragraph 0011] and position 284 [see paragraph 0024] and further comprises substitutions at positions corresponding to positions 89 [see paragraph 0015], 165, 168, 177, 220, 274, 416, and 427 [see paragraph 0021].
	With respect to claim 2, Cuevas et al. teach the compositions wherein the substitution at position 242 is Ala, Glu, His, Asn, Asp, Gln [see paragraphs 0014-0018] 254 is a Glu, Phe, Thr, Val [see paragraph 0011], and at position 284 [see paragraph 0024] and further comprises substitutions at positions corresponding to positions 89 [see paragraph 0015]; position 165, position 168, position 177, position 220, position 416 and position 427 [see paragraph 0021], wherein the substitution is to A, C, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W, and Y [see Table 25-1].  Although Cuevas et al. does not explicitly teach the specific substitutions at position 284 as recited in the claims, the claims recite the 19 other possible amino acids.  Therefore, given that Cuevas et al. does explicitly teach substitutions at position 284 [see above], the teachings of Cuevas et al. reasonably read on the claims because one of ordinary skill in the art could structurally envisage the genus of substitutions as encompassed by the claims given that one of ordinary skill in the art would know the 19 other possible amino acid residues that could be inserted in the claimed position [see MPEP 2131.02].
	With respect to claim 4, Cuevas et al. teach the compositions which has 3-20 alterations [see paragraphs 0005-0024, 0179-0182].
	With respect to claim 8, Cuevas et al. teach the composition comprising a deletion a position 179 and 180 [see paragraph 0022].
	With respect to claim 9, Cuevas et al. teach the composition further comprising a substitution at position 193 [see paragraph 0011].
	With respect to claims 11-15 and 21, Cuevas et al. teach the composition wherein the parent alpha amylase shares 100% identity to SEQ ID NO: 1 [see alignment attached as APPENDIX A].
	With respect to claim 16, Cuevas et al. teach detergent compositions comprising the variant alpha-amylase and a surfactant [see paragraph 0313].
	With respect to claim 20, Cuevas et al. teach the compositions wherein the substitution at position 242 is Ala, Glu, His, Asn, Asp, Gln [see paragraphs 0014-0018] 254 is a Glu, Phe, Thr, Val [see paragraph 0011], and at position 284 [see paragraph 0024] and further comprises substitutions at positions corresponding to positions 89 [see paragraph 0015]; position 165, position 168, position 177, position 220, position 416 and position 427 [see paragraph 0021], wherein the substitution is to A, C, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W, and Y [see Table 25-1].  Although Cuevas et al. does not explicitly teach the specific substitutions at position 284 as recited in the claims, the teachings of Cuevas et al. reasonably read on the claims because one of ordinary skill in the art could structurally envisage the genus of substitutions as encompassed by the claims given that one of ordinary skill in the art would know the 19 other possible amino acid residues that could be inserted in the claimed position [see MPEP 2131.02].
	In the alternative, it would also be obvious for one of ordinary skill in the art to combine the specific mutations taught by Cuevas et al. in a variant amylase because Cuevas et al. acknowledges that mutations at these positions are advantageous in increasing specific activity, tailored substrate specificity, improved thermal, pH, and oxidative stability and reduced Ca2+ dependency [see paragraph 0004], and one of ordinary skill in the art would have a reasonable expectation of success and predictability to make the combination of mutations because these mutations and positions are obvious variants of each other that achieve the same goal as taught by Cuevas et al.
	Additionally, although the recitations of claims 2 and 20 recite the particular substitutions to a group of amino acids in the alternative (i.e. the list contains the phrase “or”), which requires only one of the disclosed positions with the corresponding residues in which a particular residue substitution is recited and Cuevas et al. teach the compositions wherein the substitution at position 242 is Ala, Glu, His, Asn, Asp, Gln [see paragraphs 0014-0018] 254 is a Glu, Phe, Thr, Val [see paragraph 0011], and at position 284 [see paragraph 0024] and further comprises substitutions at positions corresponding to positions 89 [see paragraph 0015]; position 165, position 168, position 177, position 220, position 416 and position 427 [see paragraph 0021], wherein the substitution is to A, C, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W, and Y [see Table 25-1], it would be obvious for one of ordinary skill in the art knowing that there are 19 other possible natural amino acid residue choices to choose one of those residue that is disclosed in the listing of claim 2.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
 Claim Rejections - 35 USC § 103
16.	Claim 10 is newly rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cuevas et al. (US Patent Application Publication 2009/0314286, 12/24/2009 with priority to 06/06/2008; cited on IDS filed on 12/16/2019) as applied to claims 1-2, 4, 8-9, 11-14, 20, and 22-23 above, and further in view of Power et al. (US Patent Application Publication 2009/0117642 A1, 05/07/2009; cited on IDS filed on 12/16/2019).  This new grounds of rejection is necessitated upon further consideration of applicants’ remarks and to further clarify the examiners’ position.
17.	The relevant teachings of Cuevas et al. as applied to claims 1-2, 4, 8-9, 11-14, 20, and 22-23 are set forth above.
	However, Cuevas et al. does not teach the variant amylase of claim 10, which further comprises a deletion at the position corresponding to position 376 and/or 377.
	Power et al. teach similar compositions comprising variants of a parent Geobacillus stearothermophilus alpha amylase that have alpha amylase that shares 100% sequence identity to the mature polypeptide of SEQ ID NO:  1 [see alignment attached as APPENDIX B; Abstract] comprising various substitutions and alterations including a deletion at position 377 [see p. 79] and position 179 [see paragraph 0036; p. 80; p. 92; p. 125; p. 136].  Power et al. teach that these amylase variants are advantageous in that their altered properties for industrial processing of starch.
	At the time the invention was made, it would have been obvious for one of ordinary skill in the art to combine the teachings of Cuevas et al. and Power et al. according to the teachings of Power et al. to include deletion of the amino acid at position 377 in the teachings of Cuevas et al. because both Cuevas et al. and Power et al. disclose modifications to the same alpha amylase that are advantageous in the industrial processing of starch.  Power et al. teach modifications at similar positions including position 377 that are advantageous in improving the performance of alpha amylases.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Cuevas et al. and Power et al. because Power et al. acknowledges that these modifications are advantageous in improving alpha amylases for starch processing.  Accordingly, the above invention would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Remarks Regarding Prior Art Rejections
18.	Applicants’ remarks filed on 04/28/2022 have been fully considered by the examiner and rendered moot in view of the new rejections set forth above.  As stated in the advisory action mailed on 04/25/2022, the claims only require 3 additional mutations in addition to those required by the claims at positions 242, 254, and 284, and in view of the transitional phrase “comprising” can include additional mutations not recited in the claims so long as the amino acid sequence of said amylase comprise at least 90% sequence identity to the mature polypeptide.  
	Regarding applicants’ remarks regarding once envisaged, as noted in the rejection above, claims 2 and 20 which recite substitutions and specific residues that the positions are mutated to, the claim recites a list of substitutions at various positions followed by the transitional phrase “or”.  As such, the claims only require one of those positions to have the specific options of amino acids that are substituted in the relative position.  To this end, and as stated in the rejection above, Cuevas et al. teach the compositions wherein the substitution at position 242 is Ala, Glu, His, Asn, Asp, Gln [see paragraphs 0014-0018] 254 is a Glu, Phe, Thr, Val [see paragraph 0011], and at position 284 [see paragraph 0024] and further comprises substitutions at positions corresponding to positions 89 [see paragraph 0015]; position 165, position 168, position 177, position 220, position 416 and position 427 [see paragraph 0021], wherein the substitution is to A, C, E, F, G, H, I, K, L, M, N, P, Q, R, S, T, V, W, and Y [see Table 25-1].  It is suggested that applicants amend the claims to include a combination of variants that is not taught in the prior art of record, such as those combination of variants in claim 5 which are not rejected over the prior art of record.
Double Patenting
19.	The non-statutory double patenting rejection of claims 15 and 21 over claims 1-13 of U.S. Patent No. 9,416,355 B2 is withdrawn in view of applicants’ amendment to the claims to cancel claims 15 and 21.
20.	The non-statutory double patenting rejection of claims 15 and 21 over claims 1-8 and 12-21 of U.S. Patent No. 10,550,373 B2 is withdrawn in view of applicants’ amendment to the claims to cancel claims 15 and 21.
21.	The non-statutory double patenting rejection of claims 1-2, 4-6, 8-14, 16 and 20 over claims 1-13 of U.S. Patent No. 9,416,355 B2 is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claims 22-23, which is necessitated by applicants’ amendment to the claims to add new claims 22-23.
	Claims 1-2, 4-6, 8-14, 16, 20, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,416,355 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of the ‘355 patent recite an isolated variant alpha amylase comprising the set of substitutions at positions E129V+K177L+R179E and at least one further amino acid substitution at a position corresponding to any of positions 59, 89, 91, 96, 108, 112, 157, 165, 166, 168, 171, 180, 181, 184, 208, 220, 224, 242, 254, 269, 270, 274, 276, 281, 284, 416, and 427, wherein the variant has at least 90% and less than 100% sequence identity with the mature polypeptide of SEQ ID NO:  1, wherein the variant has alpha-amylase activity.
22.	The non-statutory double patenting rejection of claims 1-2, 4-6, 8-14, 16 and 20 over claims 1-8 and 12-21 of U.S. Patent No. 10,550,373 B2 is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to incorporate new claims 22-23, which is necessitated by applicants’ amendment to the claims to add new claims 22-23.
	Claims 1-2, 4-6, 8-14, 16, 20, and 22-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-21 of U.S. Patent No. 10,550,373 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 12-21 of the ‘373 patent recite an isolated variant alpha-amylase comprising an amino acid sequence having at least 90% and less than 100% sequence identity to the mature polypeptide of the amino acid sequence of SEQ ID NO:  1, wherein said variant alpha-amylase comprises a set of substitutions at position corresponding to E129+K177+R179 of the amino acid sequence of SEQ ID NO:  1 and further comprises a substitution at three or more positions corresponding to positions 59, 89, 91, 96, 108, 112, 157, 165, 166, 168, 171, 180, 181, 184, 208, 220, 224, 242, 254, 269, 270, 274, 276, 281, 284, 416, and 427, of the amino acid sequence of SEQ ID NO:  1, wherein the variant has alpha-amylase activity.
	RESPONSE TO REMARKS:  Beginning on p. 15 of applicants’ remarks, applicants contend that terminal disclaimers to the above patents have been submitted to expedite prosecution of the application.  
	This argument is found to be not persuasive because the examiner has reviewed the submission filed on 04/28/2022 and found no submission of terminal disclaimers.  Accordingly, the rejections are maintained for the reasons of record set forth above.
Conclusion
23.	Status of the claims:
	Claims 1-2, 4-6, 8-14, 16-20 and 22-35 are pending.
Claims 17-19 and 24-35 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-2, 4-6, 8-14, 16, 20 and 22-23 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A
Cuevas et al. with SEQ ID NO:  1

Query Match             100.0%;  Score 2852;  DB 8;  Length 515;
  Best Local Similarity   100.0%;  
  Matches  515;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAPFNGTMMQYFEWYLPDDGTLWTKVANEANNLSSLGITALWLPPAYKGTSRSDVGYGVY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAPFNGTMMQYFEWYLPDDGTLWTKVANEANNLSSLGITALWLPPAYKGTSRSDVGYGVY 60

Qy         61 DLYDLGEFNQKGTVRTKYGTKAQYLQAIQAAHAAGMQVYADVVFDHKGGADGTEWVDAVE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DLYDLGEFNQKGTVRTKYGTKAQYLQAIQAAHAAGMQVYADVVFDHKGGADGTEWVDAVE 120

Qy        121 VNPSDRNQEISGTYQIQAWTKFDFPGRGNTYSSFKWRWYHFDGVDWDESRKLSRIYKFRG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNPSDRNQEISGTYQIQAWTKFDFPGRGNTYSSFKWRWYHFDGVDWDESRKLSRIYKFRG 180

Qy        181 IGKAWDWEVDTENGNYDYLMYADLDMDHPEVVTELKNWGKWYVNTTNIDGFRLDAVKHIK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IGKAWDWEVDTENGNYDYLMYADLDMDHPEVVTELKNWGKWYVNTTNIDGFRLDAVKHIK 240

Qy        241 FSFFPDWLSYVRSQTGKPLFTVGEYWSYDINKLHNYITKTNGTMSLFDAPLHNKFYTASK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FSFFPDWLSYVRSQTGKPLFTVGEYWSYDINKLHNYITKTNGTMSLFDAPLHNKFYTASK 300

Qy        301 SGGAFDMRTLMTNTLMKDQPTLAVTFVDNHDTEPGQALQSWVDPWFKPLAYAFILTRQEG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGGAFDMRTLMTNTLMKDQPTLAVTFVDNHDTEPGQALQSWVDPWFKPLAYAFILTRQEG 360

Qy        361 YPCVFYGDYYGIPQYNIPSLKSKIDPLLIARRDYAYGTQHDYLDHSDIIGWTREGVTEKP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 YPCVFYGDYYGIPQYNIPSLKSKIDPLLIARRDYAYGTQHDYLDHSDIIGWTREGVTEKP 420

Qy        421 GSGLAALITDGPGGSKWMYVGKQHAGKVFYDLTGNRSDTVTINSDGWGEFKVNGGSVSVW 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GSGLAALITDGPGGSKWMYVGKQHAGKVFYDLTGNRSDTVTINSDGWGEFKVNGGSVSVW 480

Qy        481 VPRKTTVSTIARPITTRPWTGEFVRWTEPRLVAWP 515
              |||||||||||||||||||||||||||||||||||
Db        481 VPRKTTVSTIARPITTRPWTGEFVRWTEPRLVAWP 515

















APPENDIX B 

Power et al. with SEQ ID NO:  1

Query Match             100.0%;  Score 2852;  DB 14;  Length 515;
  Best Local Similarity   100.0%;  
  Matches  515;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAPFNGTMMQYFEWYLPDDGTLWTKVANEANNLSSLGITALWLPPAYKGTSRSDVGYGVY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAPFNGTMMQYFEWYLPDDGTLWTKVANEANNLSSLGITALWLPPAYKGTSRSDVGYGVY 60

Qy         61 DLYDLGEFNQKGTVRTKYGTKAQYLQAIQAAHAAGMQVYADVVFDHKGGADGTEWVDAVE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DLYDLGEFNQKGTVRTKYGTKAQYLQAIQAAHAAGMQVYADVVFDHKGGADGTEWVDAVE 120

Qy        121 VNPSDRNQEISGTYQIQAWTKFDFPGRGNTYSSFKWRWYHFDGVDWDESRKLSRIYKFRG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNPSDRNQEISGTYQIQAWTKFDFPGRGNTYSSFKWRWYHFDGVDWDESRKLSRIYKFRG 180

Qy        181 IGKAWDWEVDTENGNYDYLMYADLDMDHPEVVTELKNWGKWYVNTTNIDGFRLDAVKHIK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IGKAWDWEVDTENGNYDYLMYADLDMDHPEVVTELKNWGKWYVNTTNIDGFRLDAVKHIK 240

Qy        241 FSFFPDWLSYVRSQTGKPLFTVGEYWSYDINKLHNYITKTNGTMSLFDAPLHNKFYTASK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FSFFPDWLSYVRSQTGKPLFTVGEYWSYDINKLHNYITKTNGTMSLFDAPLHNKFYTASK 300

Qy        301 SGGAFDMRTLMTNTLMKDQPTLAVTFVDNHDTEPGQALQSWVDPWFKPLAYAFILTRQEG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGGAFDMRTLMTNTLMKDQPTLAVTFVDNHDTEPGQALQSWVDPWFKPLAYAFILTRQEG 360

Qy        361 YPCVFYGDYYGIPQYNIPSLKSKIDPLLIARRDYAYGTQHDYLDHSDIIGWTREGVTEKP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 YPCVFYGDYYGIPQYNIPSLKSKIDPLLIARRDYAYGTQHDYLDHSDIIGWTREGVTEKP 420

Qy        421 GSGLAALITDGPGGSKWMYVGKQHAGKVFYDLTGNRSDTVTINSDGWGEFKVNGGSVSVW 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GSGLAALITDGPGGSKWMYVGKQHAGKVFYDLTGNRSDTVTINSDGWGEFKVNGGSVSVW 480

Qy        481 VPRKTTVSTIARPITTRPWTGEFVRWTEPRLVAWP 515
              |||||||||||||||||||||||||||||||||||
Db        481 VPRKTTVSTIARPITTRPWTGEFVRWTEPRLVAWP 515